                        Case 5:19-cr-00905-DAE Document 10 Filed 12/18/19 Page 1 of 2


                               Warrant


SI


                                            UNITED STATES DISTRICT COURT
                                                                      for the
                                                            Western District of Texas

                       United States of America
                                      V.

                                                                                 Case No.   SAl 9CR905-DAE2
                            Nancy Almaguer



                                Defendant


                                                         ARREST WARRANT
     To:        Any authorized law enforcement officer

                YOU ARE COM1'IANDED to arrest and bring before a United States magistrate judge without unnecessary delay
     (name ofperson to be arrested)
                                  Nancy Almaguer
     who is accused of an offense or violation based on the following document filed with the court:

     I' Indictment           IJ Superseding Indictment        1J   Information     E   Superseding Information              Complaint
     EJ    Probation Violation Petition          Supervised Release Violation Petition       J Violation Notice J Order of the Court
     This offense is briefly described as follows:
          18:371 - Conspiracy to Defraud the United States and to Pay & Receive Health Care Kickbacks
          42:1320a - 7b(b)(1)- Soliciting and Receiving Illegal Health Care Kickbacks




     Date:         12/18/2019


     City and state:      San Antonio, TX
                                                                                               Printed name and ittle

                                                                     Return
                This warrant was received on (date)                        and the person was arrested on (date)
     at (city and state)


     Date:
                                                                                            Arresting officer's signature



                                                                                               Printed name and title
                    Case 5:19-cr-00905-DAE Document 10 Filed 12/18/19 Page 2 of 2


AU 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                 Weight:
Sex:                                                                    Race:
Hair:                                                                   Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates     (name, relation, address, phone number):



FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (([applicable):



Date of last contact with pretrial services or probation officer (([applicable):
